Citation Nr: 0701450	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-06 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran has unverified active service from June 1958 to 
May 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran was scheduled for a hearing for a Hearing Officer 
at the RO on May 26, 2005.  A VA Form 21-4138 was received 
from the veteran that date in which he cancelled that 
hearing.  There are no outstanding hearing requests.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is unrelated 
to his military service.

2.  The veteran's current tinnitus is unrelated to his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of the veteran's active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or as a result of the 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for any of the veteran's 
claimed disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

In July 2004, prior to adjudication of the veteran's claims, 
the RO sent the veteran the required notice.  The letter 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  He was 
told to submit all pertinent evidence he had in his 
possession pertaining to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
and private medical records have been obtained.  The veteran 
has been provided a VA audiometric examinations.  The veteran 
provided testimony before the undersigned Acting Veterans Law 
Judge in October 2006.  The veteran has submitted private 
medical evidence in support of his claims.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  And, 
neither the veteran nor his representative has indicated that 
there is any additional obtainable evidence that should be 
obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.



Legal Criteria:

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

History

The veteran testified in October 2006 that he was in the 
artillery during service.  The veteran attributed his current 
hearing loss and tinnitus disabilities to the acoustic trauma 
from weapons practice in service.  He testified that they had 
artillery practice two or three times a month.  He stated 
that he thought that he first started having ringing in his 
ears the second or third time that they went out to the field 
for artillery practice.  The veteran asserted that he told 
his Sergeant about the ringing in his ears, and was told that 
everyone got it, and that it would go away in a couple days.  
The veteran reported that after service he worked for 30 some 
years in a factory fixing machinery.  

The veteran's DD-214 indicates that he was in field 
artillery.

The veteran's service medical records do not contain any 
audiometric evaluation reports.  The February 1958 enlistment 
examination report indicates that the veteran had 15/15 
hearing in both ears, to both whispered voice and spoken 
voice.  A June 1960 service examination report also notes 
that the veteran had 15/15 hearing in both ears to both 
whispered voice and spoken voice.  The service medical 
records contain no complaints or findings related to hearing 
loss or tinnitus.

Private medical records dated from April 1995 to July 2001 
from Dr. A.S. are silent to any complaints or findings 
related to hearing loss or tinnitus.

A June 2001 VA audiological examination report reveals that 
the veteran had bilateral hearing loss.  

The veteran underwent private audiometric testing from the 
Head and Neck Center in May and August 2003.  The testing 
revealed the veteran to have hearing loss in both ears, left 
worse than right.  A July 2003 record from the Head and Neck 
Center indicates that the veteran had had gradual hearing 
loss and that he had high pitched ringing in both ears.

In March 2005, the veteran submitted a January 1988 letter 
from G.I.D, M.D., who stated that the veteran had been 
examined in November 1987 complaining of hearing loss in the 
left ear for several years.  The veteran had reported a 
history of noise exposure in the past.  The veteran denied 
tinnitus or vertigo.  Dr. G.I.D. noted that the audiometric 
testing revealed the veteran to have borderline normal 
hearing on the right and moderate sloping sensorineural 
hearing loss on the left.  Due to the asymmetry of the 
hearing loss an MRI was performed which did not reveal any 
evidence of acoustic neuroma or other brain lesion.  

An April 2005 letter from Dr. D.B.L. states that his letter 
was authorization for the veteran to receive hearing aids.  
Dr. D.B.L. went on to state that the veteran had hearing loss 
secondary to noise exposure from artillery during his 
military service.

A July 2005 VA audiological examination report reveals that 
the veteran complained of bilateral tinnitus, which he stated 
began five or six years previously.  Audiometric testing 
revealed that the veteran had auditory thresholds of 15, 35, 
35, 50, and 45 decibels in the right ear, and auditory 
thresholds of 105 decibels or greater in the left ear, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  The veteran had speech discrimination scores of 96 
percent in the right ear and his left ear could not be 
tested.  The examiner noted that she had examined the 
veteran's service medical records.  She stated that the 
veteran had mild to moderate hearing loss in the right ear, 
and profound hearing loss in the left ear.  The VA examiner 
opined that the veteran's hearing loss could not be 
attributed to military noise exposure without relying on mere 
speculation.  She further noted that the veteran's tinnitus 
did not present until 40 years after service and she opined 
that the veteran's tinnitus was unrelated to service. 

Hearing Loss

The veteran's DD-214 does support the veteran's assertions 
that he worked in field artillery.  However, the service 
medical records do not indicate whether the veteran wore 
hearing protection or not, and whether or not the veteran was 
actually exposed to acoustic trauma.  These records also do 
not reveal that he experienced hearing loss during service.  
There are no complaints of hearing loss during service, and 
the veteran was noted to have 15/15 (normal) hearing in both 
ears, to both whispered voice and spoken voice upon discharge 
from service.  The medical evidence of record reveals no 
medical report of hearing loss until November 1987.  

The only medical evidence relating the veteran's current 
hearing loss to service is the April 2005 statement of Dr. 
D.B.L.  However, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The letter from D.B.L. only indicates that 
it was for purposes of authorizing the veteran to obtain 
hearing aids, and it does not indicate that Dr. D.B.L. 
examined any of the veteran's service medical records or any 
of the post service medical records.  Consequently, the Board 
does not find the notation of Dr. D.B.L. to be probative as 
to whether or not the veteran developed a hearing loss 
disability as a result of service.

The Board finds that the July 2005 statement of the VA 
examiner to be more probative, as she not only examined the 
veteran, but she also examined the veteran's medical history 
for the actual purpose of determining whether the veteran's 
current hearing loss was related to service.  As noted above, 
she indicated that the veteran's hearing loss was not related 
to service.  Since the most probative evidence reveals that 
the veteran did not develop hearing loss during service, for 
many years after discharge from service, or as a result of 
his service, service connection for bilateral hearing loss is 
not warranted.  38 C.F.R. § 3.303.

Since there preponderance of the evidence is against the 
veteran's claim, the veteran's claim for service connection 
for bilateral hearing loss must be denied.

Tinnitus

While the veteran asserts that he currently has bilateral 
tinnitus due to his military service, as a layperson he is 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The record does not reveal that the veteran had tinnitus 
during service or for many years after discharge from 
service.  This is further supported by the January 1988 
letter from Dr. G.I.D., which states that the veteran denied 
tinnitus.  The recent development of tinnitus is also shown 
by the July 2005 VA audiometric report which indicates that 
the veteran reported to the VA audiologist that he had 
developed tinnitus only five or six years previously.  
Additionally, the Board notes that there is no medical 
evidence relating the veteran's current tinnitus to service, 
and there is medical evidence, the July 2005 VA opinion, 
indicating that the tinnitus is not related to service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for tinnitus is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


